     Case: 5:19-cv-00022-DCR Doc #: 11 Filed: 06/21/19 Page: 1 of 3 - Page ID#: 37




                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                            CENTRAL DIVISION AT LEXINGTON
                                 FILED ELECTRONICALLY

ELENA MOORE,                                        )
                                                    )
               Plaintiff,                           )
                                                    )
v.                                                  )          Case No. 5:19-cv-022-DCR
                                                    )
THE PAUL REVERE LIFE INSURANCE                      )
COMPANY,                                            )
                                                    )
               Defendant.                           )

                              JOINT NOTICE OF SETTLEMENT

                                          *** *** *** ***

         Plaintiff Elena Moore and Defendant The Paul Revere Life Insurance Company

(collectively “the Parties”), by and through their respective counsel, hereby jointly notify the Clerk

and the Court pursuant to Local Rule 54.1 that the Parties reached a settlement in principle in this

matter on June 21, 2019. The Parties respectfully ask the Court to allow forty-five (45) days to

finalize the settlement, and to stay any pending deadlines during such time. Once the settlement is

finalized, the Parties propose that they shall submit a Joint Stipulation of Dismissal.
Case: 5:19-cv-00022-DCR Doc #: 11 Filed: 06/21/19 Page: 2 of 3 - Page ID#: 38




                                          Respectfully submitted,

                                          /s/ Elizabeth A. Thornsbury
                                          M. AUSTIN MEHR
                                          ELIZABETH A. THORNSBURY
                                          Mehr, Fairbanks & Peterson
                                          Trial Lawyers, PLLC
                                          201 West Short Street, Suite 800
                                          Lexington, Kentucky 40507
                                          Telephone: 859-225-3731
                                          Facsimile: 859-225-3830
                                          Email: amehr@austinmehr.com
                                          Email: elizabeth@austinmehr.com
                                          Counsel for Plaintiff

                                          and

                                          /s/ Ann Michelle Turner (with permission)
                                          ANN MICHELLE TURNER
                                          Email: mturner@turnerkeal.com
                                          Turner, Keal & Button PLLC
                                          10624 Meeting St, #101
                                          Prospect, KY 40059
                                          Telephone: (502) 426-5110
                                          Facsimile: (502) 426-5119
                                          Counsel for Defendant




                                      2
  Case: 5:19-cv-00022-DCR Doc #: 11 Filed: 06/21/19 Page: 3 of 3 - Page ID#: 39




                                 CERTIFICATE OF SERVICE

   I hereby certify that on June 21, 2019, I electronically filed the foregoing with the Clerk of the
Court by using the CM/ECF system, which will send a notice of electronic filing to the following:

   •   M. Austin Mehr
       amehr@austinmehr.com,amlopsc@yahoo.com,knolen@austinmehr.com,
       pgf@austinmehr.com,shall@austinmehr.com
   •   Elizabeth Ann Thornsbury
       elizabeth@austinmehr.com,amlopsc@yahoo.com,knolen@austinmehr.com,
       shall@austinmehr.com
   •   Ann Michelle Turner
       mturner@turnerkeal.com,mturner10624@gmail.com


Manual Notice List

   •   No manual recipients



                                                      /s/ Elizabeth A. Thornsbury
                                                      ELIZABETH A. THORNSBURY




                                                 3
